Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16582982 filed 09/25/2019. Claims 1-88 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62/737,101 filed 09/26/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 17 and 59 objected to because of the following informalities:  
Claim 17 and 59 recites incomplete sentence “grant-free” in line 3 and line 4 respectively.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1-88 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-60 of copending Application No. 16/583,009. Although the claims at issue are not identical, they are not patentably distinct from each other because the same methods are used by an UE and a base station.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/582,982
Copending Application 16/583,009
Claim 1. A method for wireless communication at a user equipment (UE), 2comprising:  

3receiving a connection release message, the connection release message 4including a resource indicator indicating that a set of resources are to be used for grant-free 5uplink transmissions by the UE while operating in a disconnected state;  



8performing, while operating in the disconnected state, the grant-free uplink 9transmissions using the set of resources.


3receiving a connection release message, the connection release message 4including a resource indicator indicating that a set of resources are to be used for grant-free 5uplink transmissions by the UE while operating in a disconnected state;  



8performing, while operating in the disconnected state, the grant-free uplink 9transmissions using the set of resources, wherein the set of resources are released upon one or 10more conditions satisfying a threshold.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 22-23, 43-44, 47, 64-65, 85, and 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (Chou hereafter) (US 20180139778 A1).


Regarding claim 1, Chou teaches, A method for wireless communication at a user equipment (UE), comprising:  
receiving a connection release message (element 212A Fig. 2A), the connection release message including a resource indicator indicating that a set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
transitioning from a connected state to a disconnected state based at least in part on the connection release message (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
(Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).  

Regarding claim 43, Chou teaches, An apparatus for wireless communication at a user equipment (UE), comprising:  
a processor, memory coupled with the processor (Chou; UE 202, Par. 0046); and  
instructions stored in the memory and executable by the processor to cause the apparatus to:  
receive a connection release message (element 212A Fig. 2A), the connection release message including a resource indicator indicating that a set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
transition from a connected state to a disconnected state based at least in part on the connection release message (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources (Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).

Regarding claim 85, Chou teaches, An apparatus for wireless communication at a user equipment (UE), comprising:  
means for receiving a connection release message (element 212A Fig. 2A), the connection release message including a resource indicator indicating that a set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
means for transitioning from a connected state to a disconnected state based at least in part on the connection release message (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
means for performing, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources (Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).

Regarding claim 87, Chou teaches, A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:  
receive a connection release message (element 212A Fig. 2A), the connection release message including a resource indicator indicating that a set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) are to be used for grant-free uplink transmissions by the UE while operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
transition from a connected state to a disconnected state based at least in part on the connection release message (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
perform, while operating in the disconnected state, the grant-free uplink transmissions using the set of resources (Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).

Regarding claim 2 and claim 44, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively, further comprising:  
determining that the resource indicator in the connection release message indicates information associated with the set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration … c) Frequency location, which may be presented based on a common PRB index for a given numerology and an offset value between the BWP and a reference point. The offset value may be … explicitly indicated to the UE(s), Par. 0067-0073).  

Regarding claim 5 and claim 47, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively, further comprising:  
determining that the resource indicator in the connection release message implicitly indicates information associated with the set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration … c) Frequency location, which may be presented based on a common PRB index for a given numerology and an offset value between the BWP and a reference point. The offset value may be implicitly … indicated to the UE(s), Par. 0067-0073).

Regarding claim 22 and claim 64, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively, wherein the connection release message  comprises the resource indicator identifying the set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration … b) Bandwidth (e.g., in terms of physical Radio Blocks (PRBs)), Par. 0067-0073). 

Regarding claim 23 and claim 65, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively, wherein the grant-free uplink transmissions comprise a random access channel (RACH) message 1 (Msg1) transmission (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration, Par. 0097; In the 2-step random access procedure, UE 302 may send a UE-specific MSG1 (e.g., having a UE ID) to base station 306 based on a pre-configured random access configuration, Par. 0059).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-4, 6-7, 11-14, 18, 20, 45-46, 48-49, 53-56, 60, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Zhang et al. (Zhang hereafter) (US 20180288746 A1).

Regarding claim 3, claim 7, claim 45 and claim 49, Chou teaches, The method of claim 2, The method of claim 5, The apparatus of claim 44, and The apparatus of claim 47 respectively. 
	Chou fail to explicitly teach,
further comprising:  
confirming, based at least in part on the determining, that the set of resources are available to use for grant-free uplink transmissions while operating in the disconnected state.  
However, in the same field of endeavor, Zhang teaches,
confirming, based at least in part on the determining, that the set of resources are available to use for grant-free uplink transmissions (Zhang; To support grant-free transmissions … 8) at least two parameters to control a valid usage of the grant-free resources: one used as a flag, e.g., F1, if enabling activation/deactivation /release (e.g., 0, disable; 1, enable), one used as a flag, e.g., F2, to indicate activation/deactivation status, Par. 0088) while operating in the disconnected state (Zhang; the grant-free resources in Inactive or idle mode can be pre-defined, including time/frequency/RS, Par. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of flag as taught by Zhang in order to determine usage status (Zhang; Par. 0088).

Regarding claim 4, claim 6, claim 46, and claim 48, Chou teaches, The method of claim 2, The method of claim 5, The apparatus of claim 44, and The apparatus of claim 47 ,  respectively. 
	Chou fail to explicitly teach,
further comprising:  
releasing, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions while operating in the disconnected state.
	However, in the same field of endeavor, Zhang teaches,
further comprising:  
releasing, based at least in part on the determining, the set of resources to use for grant-free uplink transmissions (Zhang; To support grant-free transmissions … 8) at least two parameters to control a valid usage of the grant-free resources: one used as a flag, e.g., F1, if enabling activation/deactivation /release (e.g., 0, disable; 1, enable), one used as a flag, e.g., F2, to indicate activation/deactivation status, Par. 0088) while operating in the disconnected state (Zhang; the grant-free resources in Inactive or idle mode can be pre-defined, including time/frequency/RS, Par. 0132).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of flag as taught by Zhang in order to determine usage status (Zhang; Par. 0088).

Regarding claim 11 and claim 53, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively. 
Chou fail to explicitly teach,
further comprising:  
transmitting, while operating in the connected state, at least one of a request for additional resources, or a traffic level indicator, or a combination thereof.  
	However, in the same field of endeavor, Zhang teaches,
transmitting, while operating in the connected state, at least one of a traffic level indicator (Zhang; The UE may report (402) its UE capability such as traffic/service type, Par. 0170; Grant-free uplink transmissions may be suitable for transmitting bursty traffic with short packets from the UEs to the base station, and/or for transmitting data to the base station in real-time or with low-latency. Examples of applications in which a grant-free uplink transmission scheme may be utilized include: massive machine type communication (m-MTC), ultra-reliable low latency communications (URLLC), Par. 0053 [Note that UE gets grant free configuration through RRC while in connected state]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of UE capability report as taught by Zhang in order to determine grant-free transmission option (Zhang; Par. 0170).

Regarding claim 12 and claim 54, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively.
	Chou fail to explicitly teach,

	However, in the same field of endeavor, Zhang teaches,
wherein the grant-free uplink transmissions comprise at least one of a request for additional resources (Zhang; the grant-free resources can be configured for data transmissions, control message transmissions … an enhanced scheduling request (SR) can be designed to use a grant-free resource to reduce the request latency, Par. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of grant-free resources as taught by Zhang in order to reduce the request latency (Zhang; Par. 0090).

Regarding claim 13 and claim 55, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively. 
	Chou fail to explicitly teach,
further comprising:  
transmitting at least one of a request for additional resources, or a traffic level indicator, or a combination thereof, in a UE capability signal.  
	However, in the same field of endeavor, Zhang teaches,
transmitting at least one of a traffic level indicator, in a UE capability signal (Zhang; The UE may report (402) its UE capability such as traffic/service type, Par. 0170; Grant-free uplink transmissions may be suitable for transmitting bursty traffic with short packets from the UEs to the base station, and/or for transmitting data to the base station in real-time or with low-latency. Examples of applications in which a grant-free uplink transmission scheme may be utilized include: massive machine type communication (m-MTC), ultra-reliable low latency communications (URLLC), Par. 0053 [Note that UE gets grant free configuration through RRC while in connected state]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of UE capability report as taught by Zhang in order to determine grant-free transmission option (Zhang; Par. 0170).

Regarding claim 14 and claim 56, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively. 
	Chou fail to explicitly teach,
further comprising:  
receiving a reconfiguration message from the base station reconfiguring one or more parameters associated with the set of resources.  
	However, in the same field of endeavor, Zhang teaches,
	receiving a reconfiguration message from the base station reconfiguring one or more parameters associated with the set of resources (Zhang; At step 206, UE1 collects all configured UL GF transmission resources … At step 208, the BS may terminate or deactivate the configuration information by non-DCI signaling, Par. 0067-0069; the GF resource can still be terminated/deactivate semi-statically (e.g., through RRC), Par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of RRC signaling as taught by Zhang in order to configure resources semi-statically (Zhang; Par. 0078).

Regarding claim 18 and claim 60, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively. 
	Chou fail to explicitly teach,
further comprising:  
receiving, while the UE is operating in the connected state, a message configuring the set of resources to be used for grant-free uplink transmissions, wherein resource indicator identifies whether the set of resources are activated.
However, in the same field of endeavor, Zhang teaches,
further comprising:  
receiving, while the UE is operating in the connected state, a message configuring the set of resources to be used for grant-free uplink transmissions, wherein resource indicator identifies whether the set of resources are activated (Zhang; the base station may use the RRC signaling of two formats (format A, and format B) to configure grant-free resources and parameters for an UE … The additional field 304 can be used to indicate an initial state of the grant-free resources and parameters to be configured by the signaling of the format. The initial state can be active, Par. 0139).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of additional field as taught by Zhang in order to indicate a state of the grant-free resources (Zhang; Par. 0139).

Regarding claim 20 and claim 62, Chou-Zhang teaches, The method of claim 18 and The apparatus of claim 60 respectively, wherein the message comprises a radio resource control message (Zhang; the base station may use the RRC signaling of two formats (format A, and format B) to configure grant-free resources, Par. 0139; one or more signaling messages can be applied to activate the GF resource resources … The signaling scheme in above can be RRC, Par. 0147).  
The rational and motivation for adding this teaching of Zhang is the same as for Claim 18.


Claim 8-10 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of KIM et al. (KIM hereafter) (US 20210076308 A1).

Regarding claim 8 and claim 50, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively. 
	Chou fail to explicitly teach,

transmitting a connection release acknowledgment message responsive to receiving the connection release message.  
However, in the same field of endeavor, KIM teaches,
	further comprising:
transmitting a connection release acknowledgment message (KIM; element 1g-50 Fig. 1G) responsive to receiving the connection release message (KIM; element 1g-35 Fig. 1G; the UE reports an ACK associated with the RRC connection release message to the BS in operation 1g-50, Par. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of ACK message as taught by KIM in order to acknowledge the base station (KIM; Par. 0077).

Regarding claim 9 and claim 51, Chou-KIM teaches, The method of claim 8 and The apparatus of claim 50 respectively, further comprising:  
determining that a retransmission request message was not received from the base station during a time period (KIM; Although the UE successfully receives the RRC connection release message, the UE may maintain a connected mode until the third timer expires. Until the third timer expires, the UE reports an ACK associated with the RRC connection release message to the BS in operation 1g-50, Par. 0077 [Note that there is no retransmission request after 1g-55 as shown in Fig. 1G]); and  
(KIM; If the third timer expires in operation 1g-65, the UE stops ACK transmission, and may change to an idle mode or inactive mode indicated by the connection release message in operation 1g-68, Par. 0077).  
The rational and motivation for adding this teaching of KIM is the same as for Claim 8.

Regarding claim 10 and claim 52, Chou-KIM teaches, The method of claim 9 and The apparatus of claim 51 respectively, wherein the time period comprises at least one of a time period configured by a network entity, or a preconfigured time period, or a combination thereof (KIM; The value of the third timer may be determined according to a predetermined rule, or may be configured for the UE by the BS via a predetermined RRC message, Par. 0077).  
The rational and motivation for adding this teaching of KIM is the same as for Claim 8.


Claim 15-16 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Shreevastav et al. (Shreevastav hereafter) (US 20200205106 A1).

Regarding claim 15 and claim 57, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively. 
Chou fail to explicitly teach,
further comprising:  
receiving, from the base station, a transition request message; and  
transitioning to the connected state based at least in part on the transition request message.  
	However, in the same field of endeavor, Shreevastav teaches,
further comprising:  
receiving, from the base station, a transition request message (Shreevastav; In idle mode, just before it is time for the UE 120 to send an UL data … the network node 110 such as the eNB may send a paging message to the wireless device 120, Par. 0160); and  
transitioning to the connected state based at least in part on the transition request message (Shreevastav; 902. UE 120 sends a Connection Resume Request to the eNB 110 … it is now in connected state, Par. 0162-0164).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of paging message as taught by Shreevastav in order to establish the connection for data transmission  (Shreevastav; Par. 0160).

Regarding claim 16 and claim 58, Chou-Shreevastav teaches, The method of claim 15 and The apparatus of claim 57 respectively, further comprising:  
skipping a random access procedure when transitioning back to the connected state (Shreevastav; an UL grant and C-RNTI may be included in the paging message so that the wireless device 120 can skip random access procedure such as msg1 and msg2, Par. 0160).  
The rational and motivation for adding this teaching of Shreevastav is the same as for Claim 15.


Claim 17 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou-Shreevastav in view of Cao et al. (Cao hereafter) (US 20180295651 A1).

Regarding claim 17 and claim 59, Chou-Shreevastav teaches, The method of claim 15 and The apparatus of claim 57 respectively. 
	Chou-Shreevastav fail to explicitly teach,
further comprising:  
retaining the set of resources for use while operating in the connected state. grant-free.  
	However, in the same field of endeavor, Cao teaches,
further comprising:  
retaining the set of resources for use while operating in the connected state. grant-free (Cao; Type 1 resource can be used for UEs in an idle or inactive state, but UEs in other states, e.g., active state, are not precluded from using Type 1 grant-free resources, Par. 0173).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou-Shreevastav Cao in order to communicate in active and inactive state (Cao; Par. 0173).


Claim 19 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou-Zhang in view of Park et al. (Park hereafter) (US 20190246420 A1).

Regarding claim 19 and claim 61, Chou-Zhang teaches, The method of claim 18 and The apparatus of claim 60 respectively. 
	Chou-Zhang fail to explicitly teach,
wherein the set of resources comprise a demodulation reference signal (DMRS) identifier and corresponding DMRS resource to use for the grant-free uplink transmission, the DMRS identifier comprising at least one of a DMRS sequence, or a cyclic shift, or a frequency-domain comb pattern, or an orthogonal cover code pattern across time, or a Zadoff-Chu root, or a combination thereof.  
However, in the same field of endeavor, Park teaches,
wherein the set of resources comprise a demodulation reference signal (DMRS) identifier and corresponding DMRS resource to use for the grant-free uplink transmission (Park; The base station may configure the wireless device specific DMRS parameters along with the time and/or frequency radio resources for the wireless device, Par. 0170), the DMRS identifier comprising at least one of a DMRS sequence, or a cyclic shift, or a frequency-domain comb pattern, or an orthogonal cover code pattern across time, or a Zadoff-Chu root, or a combination thereof  (Park; if a base station configures multiple wireless devices with the same GF radio resource pool. The collision at the same GF (e.g., CG) radio resources may be avoidable, for example, based on wireless device specific demodulation reference signal ( DMRS) parameters that are distinguishable at the base station (e.g., the root index (e.g., if Zadoff-Chu (ZC) sequences are adopted), cyclic shift (CS) index, Par. 0170).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou-Zhang to include the use of DMRS parameters as taught by Park in order to avoid collision (Park; Par. 0170).


Claim 21 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Park.

Regarding claim 21 and claim 63, Chou teaches, The method of claim 1 and The apparatus of claim 43 respectively. 
	Chou fail to explicitly teach,
wherein the set of resources comprise a demodulation reference signal (DMRS) identifier and corresponding DMRS resource to use for the grant-free uplink transmission, the DMRS identifier comprising at least one of a DMRS sequence, or a cyclic shift, or a frequency-domain comb pattern, or an orthogonal cover code pattern across time, or a Zadoff-Chu root, or a combination thereof.  
Park teaches,
wherein the set of resources comprise a demodulation reference signal (DMRS) identifier and corresponding DMRS resource to use for the grant-free uplink transmission (Park; The base station may configure the wireless device specific DMRS parameters along with the time and/or frequency radio resources for the wireless device, Par. 0170), the DMRS identifier comprising at least one of a DMRS sequence, or a cyclic shift, or a frequency-domain comb pattern, or an orthogonal cover code pattern across time, or a Zadoff-Chu root, or a combination thereof  (Park; if a base station configures multiple wireless devices with the same GF radio resource pool. The collision at the same GF (e.g., CG) radio resources may be avoidable, for example, based on wireless device specific demodulation reference signal ( DMRS) parameters that are distinguishable at the base station (e.g., the root index (e.g., if Zadoff-Chu (ZC) sequences are adopted), cyclic shift (CS) index, Par. 0170).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of DMRS parameters as taught by Park in order to avoid collision (Park; Par. 0170).


Claim(s) 24-25, 28, 36-37, 42, 66-67, 70, 78-79, 84, 86, and 88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou.

Regarding claim 24, Chou teaches, A method for wireless communication at a base station, comprising:  
configuring a set of resources for a user equipment (UE) (Chou; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) to use for grant-free uplink transmissions while the UE is operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
transmitting a connection release message (element 212A Fig. 2A) that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046), the connection release message transitioning the UE from a connected state to the disconnected state (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE (Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).

Regarding claim 66, Chou teaches, An apparatus for wireless communication at a base station, comprising:  
a processor, memory coupled with the processor (Chou; base station, Par. 0045); and   
instructions stored in the memory and executable by the processor to cause the apparatus to (Chou; base station, Par. 0045):  
configure a set of resources for a user equipment (UE) (Chou; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) to use for grant-free uplink transmissions while the UE is operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
transmit a connection release message (element 212A Fig. 2A) that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046), the connection release message transitioning the UE from a connected state to the disconnected state (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
(Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).

Regarding claim 86, Chou teaches, An apparatus for wireless communication at a base station, comprising:  
means for configuring a set of resources for a user equipment (UE) (Chou; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) to use for grant-free uplink transmissions while the UE is operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
means for transmitting a connection release message (element 212A Fig. 2A) that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046), the connection release message transitioning the (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
means for receiving, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE (Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).

Regarding claim 88, Chou teaches, A non-transitory computer-readable medium storing code for wireless 2communication at a base station, the code comprising instructions executable by a processor 3to:  
configure a set of resources for a user equipment (UE) (Chou; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration; (2) Logical Cannel(s) (e.g., enabled to transmit packets through the random access procedure), Par. 0067-0069) to use for grant-free uplink transmissions while the UE is operating in a disconnected state (Chou; In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration, Par. 0097);  
transmit a connection release message (element 212A Fig. 2A) that includes a resource indicator to the UE, the resource indicator indicating the set of resources configured for the UE (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046), the connection release message transitioning the UE from a connected state to the disconnected state (Chou; UE 202 … transition to RRC Inactive state, Par. 0046); and  
receive, while the UE is operating in the disconnected state, the grant-free uplink transmissions from the UE using the set of resources configured for the UE (Chou; When UE 202 desires to … transmit … packet in RRC Inactive state, UE 202 may apply, in action 214A, a random access procedure based on the pre-configured random access configuration, Par. 0046).

Regarding claim 25 and claim 67, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively, further comprising:  
configuring the resource indicator in the connection release message to implicitly indicate information associated with the set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration … c) Frequency location, which may be presented based on a common PRB index for a given numerology and an offset value between the BWP and a reference point. The offset value may be implicitly … indicated to the UE(s), Par. 0067-0073).  

Regarding claim 28 and claim 70, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively, further comprising:  
(Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration … c) Frequency location, which may be presented based on a common PRB index for a given numerology and an offset value between the BWP and a reference point. The offset value may be … explicitly indicated to the UE(s), Par. 0067-0073).

Regarding claim 36 and claim 78, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively, further comprising:  
transmitting, to the UE, a transition request message transitioning the UE back to the connected state from the disconnected state (Chou; MSG2 may include a Random Access Response message having an RRC Resume message, which may cause UE 302 to transition from RRC Inactive state to RRC Connected state, Par. 0052).  

Regarding claim 37 and claim 79, Chou teaches, The method of claim 36 and The apparatus of claim 78 respectively, wherein the transition request message comprises an grant-free uplink transmission acknowledgement message (Chou; After base station 306 receives the data packet(s) from UE 302, in action 326, base station 306 may send MSG2 to UE 302, where MSG2 may include a Random Access Response message (e.g., ACK/NACK message) to UE 302, Par. 0052).

Regarding claim 42 and claim 84, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively, wherein the connection release message comprises the resource indicator identifying the set of resources (Chou; In action 212A, RAN 204 may send an RRC Connection Release message along with a pre-configured random access configuration to UE 202, Par. 0046; A pre-configured random access configuration may include at least one of the following objects: (1) Bandwidth Part (BWP) configuration … b) Bandwidth (e.g., in terms of physical Radio Blocks (PRBs)), Par. 0067-0073). 


Claim 26-27, 29-30, 32-35, 38, 40, 68-69, 71-72, 74-77, 80, and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Zhang.

Regarding claim 26, claim 30, claim 68, and claim 72, Chou teaches, The method of claim 25, The method of claim 28, The apparatus of claim 67, and The apparatus of claim 70,  respectively. 
	Chou fail to explicitly teach,
further comprising:  
releasing, based at least in part on the configuring, the set of resources.  
However, in the same field of endeavor, Zhang teaches,

releasing, based at least in part on the configuring, the set of resources (Zhang; To support grant-free transmissions … 8) at least two parameters to control a valid usage of the grant-free resources: one used as a flag, e.g., F1, if enabling activation/deactivation /release (e.g., 0, disable; 1, enable), one used as a flag, e.g., F2, to indicate activation/deactivation status, Par. 0088; the grant-free resources in Inactive or idle mode can be pre-defined, including time/frequency/RS, Par. 0132).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of flag as taught by Zhang in order to determine usage status (Zhang; Par. 0088).

Regarding claim 27, claim 29, claim 69, and claim 71, Chou teaches, The method of claim 25, The method of claim 28, The apparatus of claim 67, and The apparatus of claim 70,  respectively. 
	Chou fail to explicitly teach,
further comprising:  
confirming, based at least in part on the configuring, that the set of resources are available to use for grant-free uplink transmissions while operating in the disconnected state.  
However, in the same field of endeavor, Zhang teaches,
further comprising:
(Zhang; To support grant-free transmissions … 8) at least two parameters to control a valid usage of the grant-free resources: one used as a flag, e.g., F1, if enabling activation/deactivation /release (e.g., 0, disable; 1, enable), one used as a flag, e.g., F2, to indicate activation/deactivation status, Par. 0088) while operating in the disconnected state (Zhang; the grant-free resources in Inactive or idle mode can be pre-defined, including time/frequency/RS, Par. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of flag as taught by Zhang in order to determine usage status (Zhang; Par. 0088)..
  
Regarding claim 32 and claim 74, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively. 
	Chou fail to explicitly teach, 
	further comprising:  
receiving, while the UE is operating in the connected state, at least one of a request for additional resources, or a traffic level indicator, or a combination thereof.  
However, in the same field of endeavor, Zhang teaches,
further comprising:
receiving, while the UE is operating in the connected state, at least one of a traffic level indicator (Zhang; The UE may report (402) its UE capability such as traffic/service type, Par. 0170; Grant-free uplink transmissions may be suitable for transmitting bursty traffic with short packets from the UEs to the base station, and/or for transmitting data to the base station in real-time or with low-latency. Examples of applications in which a grant-free uplink transmission scheme may be utilized include: massive machine type communication (m-MTC), ultra-reliable low latency communications (URLLC), Par. 0053 [Note that UE gets grant free configuration through RRC while in connected state]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of UE capability report as taught by Zhang in order to determine grant-free transmission option (Zhang; Par. 0170).

Regarding claim 33 and claim 75, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively. 
	Chou fail to explicitly teach,
wherein the grant-free uplink transmissions comprises at least one of a request for additional resources, a traffic level indicator, or a combination thereof.  
	However, in the same field of endeavor, Zhang teaches,
wherein the grant-free uplink transmissions comprises at least one of a request for additional resources, a traffic level indicator, or a combination thereof(Zhang; the grant-free resources can be configured for data transmissions, control message transmissions … an enhanced scheduling request (SR) can be designed to use a grant-free resource to reduce the request latency, Par. 0090).
Chou to include the use of grant-free resources as taught by Zhang in order to reduce the request latency (Zhang; Par. 0090).

Regarding claim 34 and claim 76, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively. 
	Chou fail to explicitly teach,
further comprising:  
receiving at least one of a request for additional resources, or a traffic level indicator, or a combination thereof, in a UE capability signal.  
However, in the same field of endeavor, Zhang teaches,
receiving at least one of a traffic level indicator, in a UE capability signal (Zhang; The UE may report (402) its UE capability such as traffic/service type, Par. 0170; Grant-free uplink transmissions may be suitable for transmitting bursty traffic with short packets from the UEs to the base station, and/or for transmitting data to the base station in real-time or with low-latency. Examples of applications in which a grant-free uplink transmission scheme may be utilized include: massive machine type communication (m-MTC), ultra-reliable low latency communications (URLLC), Par. 0053 [Note that UE gets grant free configuration through RRC while in connected state]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the Zhang in order to determine grant-free transmission option (Zhang; Par. 0170).

Regarding claim 35 and claim 77, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively. 
	Chou fail to explicitly teach,
further comprising:  
transmitting a reconfiguration message to the UE reconfiguring one or more parameters associated with the set of resources.  
However, in the same field of endeavor, Zhang teaches,
	transmitting a reconfiguration message to the UE reconfiguring one or more parameters associated with the set of resources (Zhang; At step 206, UE1 collects all configured UL GF transmission resources … At step 208, the BS may terminate or deactivate the configuration information by non-DCI signaling, Par. 0067-0069; the GF resource can still be terminated/deactivate semi-statically (e.g., through RRC), Par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of RRC signaling as taught by Zhang in order to configure resources semi-statically (Zhang; Par. 0078).

  

Regarding claim 38 and claim 80, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively.
	Chou fail to explicitly teach,
further comprising:  
transmitting, while the UE is operating in the connected state, a message configuring the set of resources to be used for grant-free uplink transmissions, wherein resource indicator identifies whether the set of resources are activated.  
However, in the same field of endeavor, Zhang teaches,
further comprising:  
transmitting, while the UE is operating in the connected state, a message configuring the set of resources to be used for grant-free uplink transmissions, wherein resource indicator identifies whether the set of resources are activated (Zhang; the base station may use the RRC signaling of two formats (format A, and format B) to configure grant-free resources and parameters for an UE … The additional field 304 can be used to indicate an initial state of the grant-free resources and parameters to be configured by the signaling of the format. The initial state can be active, Par. 0139).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of additional field as taught by Zhang in order to indicate a state of the grant-free resources (Zhang; Par. 0139).

Regarding claim 40 and claim 82, Chou teaches, The method of claim 38 and The apparatus of claim 80 respectively, wherein the message comprises a radio resource control message (Zhang; the base station may use the RRC signaling of two formats (format A, and format B) to configure grant-free resources, Par. 0139; one or more signaling messages can be applied to activate the GF resource resources … The signaling scheme in above can be RRC, Par. 0147).  
The rational and motivation for adding this teaching of Zhang is the same as for Claim 38.


Claim 31 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of KIM.

Regarding claim 31 and claim 73, Chou teaches, The method of claim 24 and The apparatus of claim 66 respectively. 
	Chou fail to explicitly teach,
further comprising:  
receiving a connection release acknowledgment message responsive to transmitting the connection release message.  
However, in the same field of endeavor, KIM teaches,
	further comprising:
receiving a connection release acknowledgment message (KIM; element 1g-50 Fig. 1G) responsive to transmitting the connection release message (KIM; element 1g-35 Fig. 1G; the UE reports an ACK associated with the RRC connection release message to the BS in operation 1g-50, Par. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of ACK message as taught by KIM in order to acknowledge the base station (KIM; Par. 0077).


Claim 39 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou-Zhang in view of Park.

Regarding claim 39 and claim 81, Chou-Zhang teaches, The method of claim 38 and The apparatus of claim 80 respectively. 
	Chou-Zhang fail to explicitly teach,
wherein the set of resources comprise a demodulation reference signal (DMRS) identifier and corresponding DMRS resource to use for the grant-free uplink transmission, the DMRS identifier comprising at least one of a DMRS sequence, or a cyclic shift, or a frequency-domain comb pattern, or an orthogonal cover code pattern across time, or a Zadoff-Chu root, or a combination thereof.  
However, in the same field of endeavor, Park teaches,
wherein the set of resources comprise a demodulation reference signal (DMRS) identifier and corresponding DMRS resource to use for the grant-free uplink transmission (Park; The base station may configure the wireless device specific DMRS parameters along with the time and/or frequency radio resources for the wireless device, Par. 0170), the DMRS identifier comprising at least one of a DMRS sequence, or a cyclic shift, or a frequency-domain comb pattern, or an orthogonal cover code pattern across time, or a Zadoff-Chu root, or a combination thereof  (Park; if a base station configures multiple wireless devices with the same GF radio resource pool. The collision at the same GF (e.g., CG) radio resources may be avoidable, for example, based on wireless device specific demodulation reference signal ( DMRS) parameters that are distinguishable at the base station (e.g., the root index (e.g., if Zadoff-Chu (ZC) sequences are adopted), cyclic shift (CS) index, Par. 0170).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou-Zhang to include the use of DMRS parameters as taught by Park in order to avoid collision (Park; Par. 0170).


Claim 41 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Park.

Regarding claim 41 and claim 83, Chou-Zhang teaches, The method of claim 24 and The apparatus of claim 66 respectively. 
	Chou fail to explicitly teach,


However, in the same field of endeavor, Park teaches,
wherein the set of resources comprise a demodulation reference signal (DMRS) identifier and corresponding DMRS resource to use for the grant-free uplink transmission (Park; The base station may configure the wireless device specific DMRS parameters along with the time and/or frequency radio resources for the wireless device, Par. 0170), the DMRS identifier comprising at least one of a DMRS sequence, or a cyclic shift, or a frequency-domain comb pattern, or an orthogonal cover code pattern across time, or a Zadoff-Chu root, or a combination thereof  (Park; if a base station configures multiple wireless devices with the same GF radio resource pool. The collision at the same GF (e.g., CG) radio resources may be avoidable, for example, based on wireless device specific demodulation reference signal ( DMRS) parameters that are distinguishable at the base station (e.g., the root index (e.g., if Zadoff-Chu (ZC) sequences are adopted), cyclic shift (CS) index, Par. 0170).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chou to include the use of DMRS parameters as taught by Park in order to avoid collision (Park; Par. 0170).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416